DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 6–11, 13–17, 19 and 20–28 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0369519 (published 18 December 2014) (“Leschka”); US Patent Application Publication 2014/0254805 (published 11 September 2014) (“Su”) and KR 1990-0008161 (published 03 November 1990) (“Ihigawa”).
Claims 3–5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Leschka; Su; Ihigawa and US Patent Application Publication 2016/0232889 (published 11 August 2016) (“Baker”).
Claims 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Leschka, Su, Ihigawa and US Patent Application Publication 2014/0321668 (published 30 October 2014) (“Kimura”).
Claims 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Leschka, Su, Ihigawa and US Patent 10,015,608 (patented 03 July 2018) (“Crawley”).
Claim 2 is drawn to “an audio system.” The following table illustrates the correspondence between the claimed audio system and the Leschka reference.
Claim 2
The Leschka Reference
“2. An audio system comprising:
The Leschka reference describes several audio processing apparatuses 100, 200, 300, 500.1 Leschka at Abs., ¶¶ 79, 90, 98, 120.
“at least one audio channel ("audio channel(s)") configured to receive an input audio signal and generate a sound output, each audio channel having at least one electro-acoustic transducer ("electro-acoustic transducer(s)") including a diaphragm moveable in response to the input audio signal to generate the sound output,
Leschka’s audio processing apparatus 100 receives and processes an input audio signal 122 to produce an equalized audio signal 124. Id. at ¶ 80–87, FIG.1. The equalized audio signal 124 passes to a pair of headphones having a circum-aural or intra-canal housing that contains at least one electro-acoustic (i.e., audio) transducer 130. Id. at ¶¶ 6, 81, 84. Transducer 130 reproduces equalized audio signal 124. Id. at ¶¶ 80–84, FIG.1. One of ordinary skill would have recognized that transducer 130 must include some form of diaphragm to move air in response to signal 124 in order to generate audible pressure variations.
“an audio tuning system configured to receive an input audio signal intended to drive the audio channel(s) and modify a frequency response of at least one of the audio channel(s) based on the input audio signal by:
Leschka’s apparatus 100 similarly includes audio tuning components, such as equalizer 120. Id. at ¶¶ 80–87, FIG.1.2
“controlling a magnitude of a low-frequency band of a frequency range of operation of the audio channel, to maintain at least one operating variable indicative of diaphragm behaviour within a predetermined threshold criterion or criteria, for at least one of the electro-acoustic transducer(s) of the audio channel; and
Leschka’s apparatus does not describe any means for controlling a magnitude of a low-frequency band to maintain an operating variable indicative of diaphragm behavior within a threshold. At most, Leschka mentions adjusting lower frequency cut-off by referring to a known, standalone Nubert active tuning module. Leschka at ¶¶ 23, 24.
“controlling a phase-component of the frequency response of the audio channel to maintain a substantially consistent phase of the sound output across different frequency bands within the frequency range of operation of the audio channel, for at least one of the electro- acoustic transducer(s) of the audio channel.”
The Leschka reference also does not disclose controlling a phase-component of the frequency response of an audio channel to maintain a consistent phase across frequency bands.

Table 1
The table, above, shows that the Leschka reference describes an audio processing apparatus 100 that is very similar to the claimed audio system. The two differ since Leschka’s apparatus 100 does not include an audio tuning system that controls diaphragm behavior and that controls phase in the manners claimed.
The differences between Leschka’s apparatus 100 and the claimed audio system are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention. The Su reference describes that loudspeakers, such as the one described by Leschka, are subject to damage from overexcursion of their moving components, including their diaphragms. See Su at ¶¶ 1–11, FIG.1. To prevent damage to the speaker, Su describes a system to protect a loudspeaker from overexcursion by adjusting audio signal gain and bandwidth in a look-forward operation based on a loudspeaker model. Id. at ¶¶ 23, 26, 27, 67, 72, 73. More particularly, Su’s system includes a controller 108 interposed between an output audio channel, a power amplifier 110 and a speaker 102. Id. at ¶ 18, FIG.1. Controller implements four modules, an audio processing module 116, a speaker protection module 114, a speaker modeling and tracking module 112 and a speaker reliability assurance module 130. Id. at ¶ 19, FIG.1. The speaker modeling and tracking module 112 measure speaker current 126 and voltage 128 to produce a linear mechanical model 204. Id. at ¶ 21, FIGs.1, 2. Speaker protection module 114 then determines a displacement transfer function 115 based on the model’s parameters 118 and the current audio input. Id. at ¶ 23, FIG.1. Speaker protection module 114 checks the modeled speaker displacement against thresholds stored in the speaker reliability assurance module 130 to produce gain 120, bandwidth 122 and virtual bass 124 control signals. Id. at ¶¶ 23–26, FIG.1. Audio processing module 116 adjusts the gain and bandwidth—namely, the lower frequency cut-off—of the input audio signal. Id. at ¶¶ 23–26, 67, 73. This look-forward processing protects speaker 102 from overexcursion by increasing the cut-off frequency, reducing the amplitude/magnitude of large bass signals and those near a speaker’s resonance frequency f0. Id. at ¶ 73. The result is passed to power amplifier 110, which supplies an audio signal for reproduction by speaker 102. Id. at ¶ 20, FIG.1.
The Ihigawa reference describes a tone control device that enables a designer to produce an FIR filter with a desired amplitude and phase response. Ihigawa at Abs., p.41.3 Ihigawa suggests that the described filter would allow a designer to correct phase frequency characteristics of system characteristics, such as speaker group delay, phase and resonance effects. Id.4 Ihigawa’s system inputs information concerning a loudspeaker. Id. The information includes group delay, phase or resonance information concerning the loudspeaker. Id. Ihigawa’s solution converts the information into phase information. Id. The system inverts the phase response and produces an inverse FIR filter. Id. at p.49.5 An FIR traversal line applies the inverse filter to an input signal in order to correct the loudspeaker’s phase response. Id. Ihigawa suggests that this solution allows one to produce a speaker response exhibiting flat amplitude and flat phase response (i.e., consistent across frequency bands of operation). Id. at p.49.6 
The Leschka, Su and Ihigawa references are all drawn to the field of audio processing and reproduction. The Su reference suggests implementing overexcursion protection in Leschka’s apparatus and teaches a detailed method for doing so. These teachings would have made it obvious for one of ordinary skill in the art to implement overexcursion protection in Leschka’s apparatus. One of ordinary skill would have accordingly included a controller, similar to Su’s controller 108, in Leschka’s apparatus. The controller would have modeled Leschka’s speaker 130 (i.e., generated predetermined characteristics associated with the respective output audio channel(s) of the personal audio device) and estimated the excursion/displacement due to an input audio signal just as Su’s controller 108 models speaker 102 and its excursion. The controller would then compare the estimated excursion to speaker reliability assurance thresholds to adjust the lower frequency cut-off of the audio signal to prevent overexcursion of speaker 130.
The Ihigawa suggests a FIR filter capable of producing a desired frequency and phase output (e.g., flat) for correcting the phase response of a loudspeaker. The teachings of Ihigawa would have also suggested modifying Leschka’s system to include an FIR filter like the one described be Ihigawa to equalize frequency and phase response of the loudspeaker, for example, by inverting the phase of the speaker in order to produce a flat phase response. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to adjust the phase-component of the frequency response at a low-frequency band of the frequency range of operation of the audio channel to maintain a substantially consistent phase of the sound output.”
Claim 4 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to control the phase-component of the frequency response of the audio channel by adjusting a phase of a first frequency band substantially below a fundamental resonance frequency of the corresponding electro-acoustic transducer such that the phase of the sound output in the first frequency band is substantially the same or similar to a phase of the sound output at a second frequency band that differs from the first frequency band.”
Claim 5 depends on claim 4 and further requires the following: 
“wherein the second frequency band is substantially above the fundamental resonance frequency.”
The obviousness rejection of claim 2, incorporated herein, shows the obviousness of modifying Leschka’s system to include a phase correction system like the one described by Ihigawa. Ihigawa’s teachings are presented generally, and reasonably teach adjusting any type of speaker response to produce a desired response, such as a flat phase response. In an idealized speaker whose operational range includes its resonant frequency, the speaker will produce a phase shift at resonance. See Baker at ¶ 40, FIG.2. Leshka suggests operating a speaker whose resonance is around 100 Hz. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured Leschka’s system to correct loudspeaker phase using Ihigawa’s phase correction filter. The filter would correct the difference in phase between frequencies below resonance and frequencies above resonance. For the foregoing reasons, the combination of the Leschka, the Su, the Ihigawa and the Baker references makes obvious all limitations of the claims.
Claim 6 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to determine one or more values of each operating variable, compare the value(s) to the corresponding predetermined threshold criterion or criteria, and adjust the magnitude of the low-frequency band based on the comparison.”
Where a modeled output power, displacement or temperature parameter, or operating variable, exceeds a corresponding threshold, the Su reference suggests decreasing bass gain and increasing the cut-off frequency of a high-pass filter, reducing the magnitude of audio in the low-frequency band. See Su at ¶¶ 23, 73. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following: 
“wherein the at least one operating variable indicative of diaphragm behaviour comprises a maximum displacement of the diaphragm.”
The Su reference suggests assuring speaker reliability by measuring any combination of an output power, a displacement and a temperature of the speaker. Su at ¶ 21. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following: 
“wherein the audio tuning system is configured to estimate the value(s) of each operating variable based on information comprising the input audio signal and characteristics of at least one of the electro-acoustic transducer(s) in the audio channel, and to adjust the magnitude of the low-frequency band based on the estimated value(s).”
Su suggests modeling a power output, displacement or temperature based on a transfer function and an audio input. Su at ¶ 23. Where a modeled output power, displacement or temperature parameter exceeds a corresponding threshold, the Su reference suggests decreasing bass gain and increasing the cut-off frequency of a high-pass filter, which will naturally adjust the magnitude of a low-frequency band. Id. at ¶¶ 23, 73. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 9 depends on claim 6 and further requires the following: 
“wherein the audio tuning system is configured to estimate a series of values for each operating variable at different time instances corresponding to the input audio signal, and to adjust the magnitude based on the series of values.”
The Su reference similarly suggests repeating the modeling and adjustment steps of the described speaker protection control method. See Su at FIGs.3, 4 (depicting a loop of operations). For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 10 depends on claim 6 and further requires the following: 
“wherein the audio tuning system is configured to determine each operating variable using an algorithm comprising a predetermined mathematical model of the audio channel.”
Su suggests modeling displacement from a linear model based on the speaker coil’s moving mass, damping and stiffness (i.e., variables related to diaphragm mass, stiffness and damping). Su at ¶ 27, FIG.2. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following: 
“wherein the mathematical model comprises a mass-spring-damper model of the diaphragm of at least one of the electro-acoustic transducer(s) in the audio channel.”
Su suggests modeling displacement from a linear model based on the speaker coil’s moving mass, damping and stiffness (i.e., variables related to diaphragm mass, stiffness and damping). Su at ¶ 27, FIG.2. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 12 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to modify the frequency response of at least one of the audio channel(s) to maintain one or more of the following operating variables within corresponding predetermined threshold criteria or criterion:
“operating voltage(s) of the electro-acoustic transducer(s) of the audio channel,
“operating current(s) of the electro-acoustic transducer(s) of the audio channel, and/or
“output power of one or more amplifier(s) of the audio channel.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a controller, like Su’s controller 108, to Leschka’s apparatus 100. The controller would use one or more protection thresholds, such as an output power, a displacement and a temperature threshold, to protect against mechanical harm by adjusting a lower cut-off frequency. See Su at ¶¶ 22, 23. The Kimura reference further describes adjusting a lower cut-off frequency based on an amplitude threshold for an audio signal. Kimura at ¶¶ 47–52, FIG.6. Depending on whether the audio signal is provided as a voltage signal or a current signal, see Su at ¶ 18, this would have reasonably suggested providing either an overvoltage or overcurrent protection that limits voltage/current amplitude. For the foregoing reasons, the combined teachings of the Leschka, the Su, the Ihigawa and the Kimura references makes obvious all limitations of the claim.
Claim 13 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to determine the at least one operating variable by subjecting the audio signal to at least one integrator.”
Claim 14 depends on claim 13 and further requires the following: 
“wherein the audio tuning system is configured to determine the at least one operating variable by subjecting the audio signal to first and second integrators in series.”
Su describes modeling displacement based on a vibrational mechanical system model:
                
                    f
                    =
                    
                        
                            m
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            x
                        
                        
                            d
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    c
                    
                        
                            
                                
                                    d
                                    x
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                    +
                    k
                    x
                
            
Su at ¶ 27. The double derivative in this form suggests performing a double integration on a force input (e.g., the input audio signal) to derive displacement. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claims.
Claim 15 depends on claim 2 and further requires the following: 
“wherein a lower frequency limit of the low-frequency band is at or similar to a lowest frequency of the frequency range of operation of the audio channel.”
Claim 16 depends on claim 15 and further requires the following: 
“wherein an upper frequency limit of the low-frequency band is substantially similar or below a fundamental resonance frequency of at least one of the electro-acoustic transducer(s) of the audio channel.”
Similarly, the Su reference suggests operating an audio channel below resonance and above resonance. Su at ¶¶ 68, 73, FIG.5. Su adjusts gain and bandwidth near the resonance frequency to protect against overexcursion by increasing the cut-off frequency and reducing the amplitude of large bass signals and those near a speaker’s resonance frequency f0. Id. at ¶ 73. The result is passed to power amplifier 110, which supplies an audio signal for reproduction by speaker 102. Id. at ¶ 20, FIG.1. Accordingly, it would have been obvious to operate Leschka’s audio channels with a low-frequency band below resonance and approaching zero and an upper cutoff at resonance. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 17 depends on claim 6 and further requires the following: 
“wherein the audio tuning system is configured to determine the at least one operating variable for an instance or continuous segment of the input audio signal in advance of the instance or segment driving the corresponding audio channel.”
Similarly, Su suggests operating in a look-forward manner to protect against over-excursion. Su at ¶ 72. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following: 
“wherein the magnitude of the frequency response is substantially gradually adjusted.”
The Crawley reference teaches and suggests applying speaker protection in an attack and release manner. Crawley at col. 26 l. 8 col. 28 l. 18. When an operating parameter (e.g., amplitude) exceeds a threshold, the system immediately decreases bandwidth by increasing a low-frequency cutoff. Id. Over time, the bandwidth is gradually increased by lowering the low-frequency cutoff. Id. This suggests similarly implementing Su’s displacement protection to provide a gradual increase in bandwidth and gain as modeled displacement subsides below a protection threshold. For the foregoing reasons, the combined teachings of the Leschka, the Su, the Ihigawa and the Crawley references makes obvious all limitations of the claim.
Claim 19 depends on claim 2 and further requires the following: 
“wherein each audio channel comprises an amplifier operatively coupled to the corresponding electro-acoustic transducer(s).”
Similarly, Su suggests including an amplifier 110 coupled to a speaker 102 in an audio channel. Su at ¶ 20, FIG.1. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 20 depends on claim 2 and further requires the following: 
“wherein an audio channel modified by the audio tuning system comprises the audio tuning system.”
Similarly, Su suggests coupling an audio tuning system, or audio processor 116 in an audio channel that is tuned by the tuning system. See Su at FIG.1. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 21 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is further configured to extend a lowest cut-off frequency of the frequency response of operation of the audio channel below the lowest cut-off frequency of the frequency response of operation of a non-equalised frequency bandwidth of an electro-acoustic transducer of the audio channel, while maintaining the at least one operating variable indicative of diaphragm behaviour within the predetermined threshold criterion or criteria.”
Su suggests reducing a low-frequency cutoff as long as excursion is below an excursion protection threshold. See Su at ¶ 23. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 22 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to dynamically and continuously adjust the frequency response of the audio channel based on the input audio signal over time.”
Similarly, Su dynamically, and continuously, adjusts frequency response (i.e., low-frequency cutoff) based on a modeled displacement derived by an input audio signal. See Su at ¶ 23, 69, 72, 73. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 23 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is configured to delay the sound output by a period of time sufficient to enable to adjustment of the frequency response of the audio channel for a segment of the input audio signal ahead of the segment driving the corresponding electro-acoustic transducer(s) of the audio channel.”
Similarly, Su suggests operating displacement protection in a look-forward manner. Su at ¶ 72. This inherently requires delaying the sound to allow for frequency response adjustment in order to protect the loudspeaker from over displacement. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 24 depends on claim 2 and further requires the following: 
“wherein the audio tuning system is further configured to: receive a signal indicative of a value of an operating parameter of the audio system;
“compare the value of the operating parameter to one or more predetermined threshold criteria; and
“adjust a received audio signal to generate a volume adjusted output signal if the value of the operating parameter is not in accordance with the one or more predetermined threshold criteria.”
Su similarly suggests modeling displacement, comparing the modeled displacement value to a threshold and adjusting gain and bandwidth based on the comparison. See Su at ¶ 23. In particular, gain and bandwidth are reduced when the displacement exceeds the threshold. Id. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 25 depends on claim 2 and further requires the following: 
“the frequency range of operation of the audio channel modified by the audio tuning system is from approximately 60 Hz to approximately 14kHz.”
Claim 26 depends on claim 2 and further requires the following: 
“wherein the frequency range of operation of the audio channel modified by the audio tuning system has a lowest frequency limit of approximately 60 Hz.”
The cited references do not describe operating an audio channel from about 60 Hz to about 14 KHz. However, one of ordinary skill in the art at the time of filing would have readily recognized this as a design decision that depends on the type of output transducer chosen and the type of audio to be reproduced. It would have been obvious to configure the audio channel to operate between 60 Hz and 14 KHz to match the characteristics of the chosen audio system components. For the foregoing reasons, the combined teachings of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claims.
Claim 27 is drawn to “an audio tuning device.” The following table illustrates the correspondence between the claimed audio tuning device and the Leschka reference.
Claim 27
The Leschka Reference
“28.  An audio tuning device comprising:
The Leschka reference describes several audio processing apparatuses 100, 200, 300, 500.7 Leschka at Abs., ¶¶ 79, 90, 98, 120.
“at least one processing unit; and
“a computer readable medium having stored thereon instructions to be executed by the at least one processing unit to:
Leschka describes the use of a microprocessor and computer program to execute the audio processing described in the reference. Id. at ¶ 136, FIG.7.
“receive an input audio signal intended to drive an audio channel of an audio device; and
Leschka’s audio processing apparatus 100 receives and processes an input audio signal 122 to produce an equalized audio signal 124. Id. at ¶ 80–87, FIG.1. The equalized audio signal 124 passes to a pair of headphones having a circum-aural or intra-canal housing that contains at least one electro-acoustic (i.e., audio) transducer 130. Id. at ¶¶ 6, 81, 84. Transducer 130 reproduces equalized audio signal 124. Id. at ¶¶ 80–84, FIG.1. One of ordinary skill would have recognized that transducer 130 must include some form of diaphragm to move air in response to signal 124 in order to generate audible pressure variations.
“modify a frequency response of the audio channel based on the input audio signal by:
Leschka’s apparatus 100 similarly includes audio tuning components, such as equalizer 120 that modify a frequency response of an input audio signal. Id. at ¶¶ 80–87, FIG.1.
“controlling a magnitude of a low-frequency band of a frequency range of operation of the audio channel, to maintain at least one operating variable indicative of diaphragm behaviour within a predetermined threshold criterion or criteria, for at least one electro-acoustic transducer of the audio channel; and
Leschka’s apparatus does not describe any means for controlling a magnitude of a low-frequency band to maintain an operating variable indicative of diaphragm behavior within a threshold. At most, Leschka mentions adjusting lower frequency cut-off by referring to a known, standalone Nubert active tuning module. Leschka at ¶¶ 23, 24.
“controlling a phase-component of the frequency response of the audio channel to maintain a substantially consistent phase of sound output across different frequency bands within the frequency range of operation of the audio channel, for the electro-acoustic transducer of the audio channel.”
The Leschka reference also does not disclose controlling a phase-component of the frequency response of an audio channel to maintain a consistent phase across frequency bands.

Table 2
The table, above, shows that the Leschka reference describes an audio processing apparatus 100 that is very similar to the claimed audio tuning system. The two differ since Leschka’s apparatus 100 does not include an audio tuning system that controls diaphragm behavior and that controls phase in the manners claimed.
The differences between Leschka’s apparatus 100 and the claimed audio tuning system are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention. The Su reference describes that loudspeakers, such as the one described by Leschka, are subject to damage from overexcursion of their moving components, including their diaphragms. See Su at ¶¶ 1–11, FIG.1. To prevent damage to the speaker, Su describes a system to protect a loudspeaker from overexcursion by adjusting audio signal gain and bandwidth in a look-forward operation based on a loudspeaker model. Id. at ¶¶ 23, 26, 27, 67, 72, 73. More particularly, Su’s system includes a controller 108 interposed between an output audio channel, a power amplifier 110 and a speaker 102. Id. at ¶ 18, FIG.1. Controller implements four modules, an audio processing module 116, a speaker protection module 114, a speaker modeling and tracking module 112 and a speaker reliability assurance module 130. Id. at ¶ 19, FIG.1. The speaker modeling and tracking module 112 measure speaker current 126 and voltage 128 to produce a linear mechanical model 204. Id. at ¶ 21, FIGs.1, 2. Speaker protection module 114 then determines a displacement transfer function 115 based on the model’s parameters 118 and the current audio input. Id. at ¶ 23, FIG.1. Speaker protection module 114 checks the modeled speaker displacement against thresholds stored in the speaker reliability assurance module 130 to produce gain 120, bandwidth 122 and virtual bass 124 control signals. Id. at ¶¶ 23–26, FIG.1. Audio processing module 116 adjusts the gain and bandwidth—namely, the lower frequency cut-off—of the input audio signal. Id. at ¶¶ 23–26, 67, 73. This look-forward processing protects speaker 102 from overexcursion by increasing the cut-off frequency, reducing the amplitude/magnitude of large bass signals and those near a speaker’s resonance frequency f0. Id. at ¶ 73. The result is passed to power amplifier 110, which supplies an audio signal for reproduction by speaker 102. Id. at ¶ 20, FIG.1.
The Ihigawa reference describes a tone control device that enables a designer to produce an FIR filter with a desired amplitude and phase response. Ihigawa suggests that the described filter would allow a designer to correct phase frequency characteristics of system characteristics, such as speaker group delay, phase and resonance effects. Ihigawa’s system inputs information concerning a loudspeaker. The information includes group delay, phase or resonance information concerning the loudspeaker. Ihigawa’s solution converts the information into phase information. The system inverts the phase response and produces an inverse FIR filter. An FIR traversal line applies the inverse filter to an input signal in order to correct the loudspeaker’s phase response. Ihigawa suggests that this solution allows one to produce a speaker response exhibiting flat amplitude and flat phase response (i.e., consistent across frequency bands of operation).
The Leschka, Su and Ihigawa references are all drawn to the field of audio processing and reproduction. The Su reference suggests implementing overexcursion protection in Leschka’s apparatus and teaches a detailed method for doing so. These teachings would have made it obvious for one of ordinary skill in the art to implement overexcursion protection in Leschka’s apparatus. One of ordinary skill would have accordingly included a controller, similar to Su’s controller 108, in Leschka’s apparatus. The controller would have modeled Leschka’s speaker 130 (i.e., generated predetermined characteristics associated with the respective output audio channel(s) of the personal audio device) and estimated the excursion/displacement due to an input audio signal just as Su’s controller 108 models speaker 102 and its excursion. The controller would then compare the estimated excursion to speaker reliability assurance thresholds to adjust the lower frequency cut-off of the audio signal to prevent overexcursion of speaker 130.
The Ihigawa suggests a FIR filter capable of producing a desired frequency and phase output (e.g., flat) for correcting the phase response of a loudspeaker. The teachings of Ihigawa would have also suggested modifying Leschka’s system to include an FIR filter like the one described be Ihigawa to equalize frequency and phase response of the loudspeaker, for example, by inverting the phase of the speaker in order to produce a flat phase response. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Claim 28 is drawn to “a computer implemented method.” The following table illustrates the correspondence between the claimed method and the Leschka reference.
Claim 28
The Leschka Reference
“29.  A computer implemented method for modifying a frequency response of an audio channel of an audio device, the method comprising the steps of:
The Leschka reference describes several audio processing apparatuses 100, 200, 300, 500.8 Leschka at Abs., ¶¶ 79, 90, 98, 120.
Leschka describes the use of a microprocessor and computer program to execute the audio processing described in the reference. Id. at ¶ 136, FIG.7.
“receiving an input audio signal intended to drive the audio channel; and
Leschka’s audio processing apparatus 100 receives and processes an input audio signal 122 to produce an equalized audio signal 124. Id. at ¶ 80–87, FIG.1. The equalized audio signal 124 passes to a pair of headphones having a circum-aural or intra-canal housing that contains at least one electro-acoustic (i.e., audio) transducer 130. Id. at ¶¶ 6, 81, 84. Transducer 130 reproduces equalized audio signal 124. Id. at ¶¶ 80–84, FIG.1. One of ordinary skill would have recognized that transducer 130 must include some form of diaphragm to move air in response to signal 124 in order to generate audible pressure variations.
“modifying a frequency response of the audio channel based on the input audio signal by:
Leschka’s apparatus 100 similarly includes audio tuning components, such as equalizer 120 that modify a frequency response of an input audio signal. Id. at ¶¶ 80–87, FIG.1.
“controlling a magnitude of a low-frequency band of a frequency range of operation of the audio channel, to maintain at least one operating variable indicative of diaphragm behaviour within a predetermined threshold criterion or criteria, for at least one electro-acoustic transducer of the audio channel; and
Leschka’s apparatus does not describe any means for controlling a magnitude of a low-frequency band to maintain an operating variable indicative of diaphragm behavior within a threshold. At most, Leschka mentions adjusting lower frequency cut-off by referring to a known, standalone Nubert active tuning module. Leschka at ¶¶ 23, 24.
“controlling a phase-component of the frequency response of the audio channel to maintain a substantially consistent phase of sound output across different frequency bands within the frequency range of operation of the audio channel, for the electro-acoustic transducer of the audio channel.”
The Leschka reference also does not disclose controlling a phase-component of the frequency response of an audio channel to maintain a consistent phase across frequency bands.

Table 3
The table, above, shows that the Leschka reference describes an audio processing apparatus 100 that performs a method that is very similar to the claimed method. The two differ since Leschka’s apparatus 100 does not control diaphragm behavior and phase in the manners claimed.
The differences between the operation of Leschka’s apparatus 100 and the claimed method are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention. The Su reference describes that loudspeakers, such as the one described by Leschka, are subject to damage from overexcursion of their moving components, including their diaphragms. See Su at ¶¶ 1–11, FIG.1. To prevent damage to the speaker, Su describes a system to protect a loudspeaker from overexcursion by adjusting audio signal gain and bandwidth in a look-forward operation based on a loudspeaker model. Id. at ¶¶ 23, 26, 27, 67, 72, 73. More particularly, Su’s system includes a controller 108 interposed between an output audio channel, a power amplifier 110 and a speaker 102. Id. at ¶ 18, FIG.1. Controller implements four modules, an audio processing module 116, a speaker protection module 114, a speaker modeling and tracking module 112 and a speaker reliability assurance module 130. Id. at ¶ 19, FIG.1. The speaker modeling and tracking module 112 measure speaker current 126 and voltage 128 to produce a linear mechanical model 204. Id. at ¶ 21, FIGs.1, 2. Speaker protection module 114 then determines a displacement transfer function 115 based on the model’s parameters 118 and the current audio input. Id. at ¶ 23, FIG.1. Speaker protection module 114 checks the modeled speaker displacement against thresholds stored in the speaker reliability assurance module 130 to produce gain 120, bandwidth 122 and virtual bass 124 control signals. Id. at ¶¶ 23–26, FIG.1. Audio processing module 116 adjusts the gain and bandwidth—namely, the lower frequency cut-off—of the input audio signal. Id. at ¶¶ 23–26, 67, 73. This look-forward processing protects speaker 102 from overexcursion by increasing the cut-off frequency, reducing the amplitude/magnitude of large bass signals and those near a speaker’s resonance frequency f0. Id. at ¶ 73. The result is passed to power amplifier 110, which supplies an audio signal for reproduction by speaker 102. Id. at ¶ 20, FIG.1.
The Ihigawa reference describes a tone control device that enables a designer to produce an FIR filter with a desired amplitude and phase response. Ihigawa suggests that the described filter would allow a designer to correct phase frequency characteristics of system characteristics, such as speaker group delay, phase and resonance effects. Ihigawa’s system inputs information concerning a loudspeaker. The information includes group delay, phase or resonance information concerning the loudspeaker. Ihigawa’s solution converts the information into phase information. The system inverts the phase response and produces an inverse FIR filter. An FIR traversal line applies the inverse filter to an input signal in order to correct the loudspeaker’s phase response. Ihigawa suggests that this solution allows one to produce a speaker response exhibiting flat amplitude and flat phase response (i.e., consistent across frequency bands of operation).
The Leschka, Su and Ihigawa references are all drawn to the field of audio processing and reproduction. The Su reference suggests implementing overexcursion protection in Leschka’s apparatus and teaches a detailed method for doing so. These teachings would have made it obvious for one of ordinary skill in the art to implement overexcursion protection in Leschka’s apparatus. One of ordinary skill would have accordingly included a controller, similar to Su’s controller 108, in Leschka’s apparatus. The controller would have modeled Leschka’s speaker 130 (i.e., generated predetermined characteristics associated with the respective output audio channel(s) of the personal audio device) and estimated the excursion/displacement due to an input audio signal just as Su’s controller 108 models speaker 102 and its excursion. The controller would then compare the estimated excursion to speaker reliability assurance thresholds to adjust the lower frequency cut-off of the audio signal to prevent overexcursion of speaker 130.
The Ihigawa suggests a FIR filter capable of producing a desired frequency and phase output (e.g., flat) for correcting the phase response of a loudspeaker. The teachings of Ihigawa would have also suggested modifying Leschka’s system to include an FIR filter like the one described be Ihigawa to equalize frequency and phase response of the loudspeaker, for example, by inverting the phase of the speaker in order to produce a flat phase response. For the foregoing reasons, the combination of the Leschka, the Su and the Ihigawa references makes obvious all limitations of the claim.
Summary
Claims 2–28 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Objections
The listing of new claims is not sequential as required by 37 C.F.R. § 1.126. It excludes claim 21, jumping from claim 20 to claim 22. Misnumbered claims 22–29 have been renumbered to claims 21–28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For clarity, reference will be made with reference to the first embodiment, which describes apparatus 100. This does not necessarily mean that the second (200), third (300) and fourth (500) embodiments do not also correspond to the claimed system.
        2 Leschka’s equalizer 120 adjusts the frequency response of input audio signal 122 so that the voltage passed into output, equalized channel 124 varies on a frequency-dependent basis. Id. The frequency curve is adjusted to approximate a diffuse field response. Id. at ¶ 7, 9, 147–158, FIG.6. Low-cost headphones will require comparatively more of an increase below 200 Hz relative to frequencies in the 200–400 Hz range. See id. at FIG.8 (depicting a low-cost headphone curve 834 that differs from a diffuse-field curve 830 by more than -5 dB below 200 Hz and by less than -5 dB from 200–400 Hz. Similarly, for a high-cost headphone, signals below 200 Hz will be boosted more, particularly in the 0–40 Hz range relative to signals in the 200–400 Hz range, which tend to exceed the diffuse field response curve 830. See id. at FIG.8. Additionally, Leschka contemplates adding a bass boost effect. Id. at ¶ 19.
        3 “An object of the present invention is a sound quality adjusting device using an FIR filter that can independently set an arbitrary amplitude frequency characteristic and an arbitrary phase frequency characteristic, and by analyzing the phase and amplitude characteristics of an input signal, It is a FIR filter that can realize the FIR filter characteristics having the same characteristics as the circuit having the reverse amplitude and phase characteristics without inputting the amplitude and phase characteristics by the input means, and the amplitude phase characteristics obtained from the outside can be easily input. It is also possible to provide a sound quality adjusting device using an FIR filter that realizes the amplitude phase characteristic in addition to this characteristic and the amplitude phase characteristic input by the input means of the apparatus.”
        4 “In order to achieve the above object, the present invention provides an amplitude input means for inputting an arbitrary amplitude frequency characteristic and a phase for inputting data of phase characteristics, group delay characteristics, amplitude characteristics, or resonance conditions to obtain phase frequency characteristics. A phase calculating means for calculating a phase frequency characteristic on the basis of the data input by the input means and the phase input means, and a transfer function calculating means and a transfer function for obtaining a transfer function based on the input amplitude frequency characteristic and the phase frequency characteristic obtained by the calculation. A setting means for setting the transpulse filter as the filter coefficient and an inverse response obtained by the inverse purge transform means for obtaining the impulse response to the transfer function calculated by the calculating means as a filter coefficient and a filter of the set coefficient Transversal filter and signal input means for inputting a signal to the transceiver filter And a signal output means for outputting a sound quality adjusted signal by the speech filter, and the phase calculating means calculates the phase frequency characteristic by integrating the group delay characteristic input by the phase input means with a frequency. Alternatively, the phase frequency characteristic is calculated based on the resonance frequency inputted by the phase input means, the sharpness of the resonance and the data of the type of resonance.”
        5 “The amplitude phase characteristic storage means 51 memorizes the inverse characteristics of the phase deviation frequency characteristics obtained from the group delay variation characteristics for each frequency band and the inverse characteristics of the phase deviation frequency characteristics obtained from the group delay deviation characteristics of the entire band.
        
        “By using these characteristics as they are, the filter coefficients of the FIR filter 17 are obtained and set to the FIR filter 17, thereby making it possible to independently correct the group delay deviation characteristics of the speaker for each frequency band. The sound quality can be improved according to the correction. If the phase deviation frequency characteristic for correcting this group delay characteristic is used as it is, ripples may occur in the actual amplitude frequency characteristic. Therefore, the amplitude deviation frequency characteristic for correcting this ripple is used as the phase deviation frequency characteristic. Remember to pair with. This makes it possible to obtain a phase and amplitude frequency characteristic with high accuracy.”
        6 “Incidentally, in the present embodiment, the amplitude phase characteristic storage means 51 is shown to store phase frequency characteristics and amplitude frequency characteristics for correcting the group delay characteristics of the speaker, but these frequency characteristics may be any characteristics. . For example, the phase frequency characteristic which enlarges the group delay distortion of a loudspeaker, or the phase, amplitude, etc. which embody the waveform equivalent filter for making the speaker loudspeaker completely flat in amplitude phase can be considered.”
        7 For clarity, reference will be made with reference to the first embodiment, which describes apparatus 100. This does not necessarily mean that the second (200), third (300) and fourth (500) embodiments do not also correspond to the claimed system.
        8 For clarity, reference will be made with reference to the first embodiment, which describes apparatus 100. This does not necessarily mean that the second (200), third (300) and fourth (500) embodiments do not also correspond to the claimed system.